
	

114 HRES 776 IH: Expressing support for designation of the month of November as “U.S. Navy Aircraft Carrier Month”, in celebration of the accomplishments and contributions of United States Navy aircraft carriers in defending the freedom of the United States, protecting the security of the Nation and its allies, responding to crisis and spurring technological innovation.
U.S. House of Representatives
2016-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 776
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2016
			Mr. Peters (for himself, Mr. Scott of Virginia, Mr. Kilmer, Mr. Forbes, Mr. Connolly, Mr. Ryan of Ohio, Mr. Hunter, Mr. Griffith, Mr. Wittman, Mr. Beyer, Mrs. Beatty, Mr. Crenshaw, Mr. Rigell, Mr. Larsen of Washington, Mr. Nunes, Mrs. Davis of California, Mrs. Comstock, Mr. Farenthold, Mr. Brat, Mr. Hurt of Virginia, Mr. Veasey, and Mr. Goodlatte) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing support for designation of the month of November as U.S. Navy Aircraft Carrier Month, in celebration of the accomplishments and contributions of United States Navy aircraft carriers
			 in defending the freedom of the United States, protecting the security of
			 the Nation and its allies, responding to crisis and spurring technological
			 innovation.
	
	
 Whereas the month of November is rich with naval aviation and aircraft carrier historical milestones illustrating the United States spirit of freedom, strength, innovation, determination, and generosity;
 Whereas naval aviation was born in the United States when Eugene Ely launched from the deck of a United States Navy ship on November 14, 1910, in a Curtiss Model D;
 Whereas, on November 5, 1915, Cpt. Henry C. Mustin made the first catapult launch from a ship, beginning a century of technological advancements that have led to today’s Electromagnetic Aircraft Launch System (EMALS) which has replaced the steam pistons with powerful magnets to launch jet aircraft;
 Whereas, on November 11, 1924, Lt. Dixie Kiefer made the first night catapult launch from a ship, leading to today’s aircraft carriers being a floating city at sea with a 24-hour airport;
 Whereas the first nuclear-powered aircraft carrier, USS Enterprise (CVN 65), was commissioned on November 25, 1961, ushering in a new era of the world's most dominant and capable warships;
 Whereas, on November 9, 2013, the first of the next generation of aircraft carriers, Gerald R. Ford, was christened, marking a continuation of the innovative naval aviation spirit, technological advancement, and war fighting capabilities of aircraft carriers;
 Whereas, on November 14, 2013, aircraft carrier USS George Washington (CVN 73) provided humanitarian assistance, medical supplies, food, and water to the victims in the Philippines of Super Typhoon Haiyan, once again demonstrating versatility of the aircraft carrier for combat, diplomatic and humanitarian operations;
 Whereas for over 70 years aircraft carriers have been employed in every major and many smaller conflicts, including World War II, Korea, Vietnam, Grenada, Lebanon, Libya, Operation Desert Storm, Afghanistan, Iraq, and the fight against terrorism;
 Whereas the United States Navy's aircraft carriers are a cornerstone of the Nation’s ability to project its power and strength;
 Whereas when aircraft carriers sail the globe they are a statement of national purpose and a symbol of the Nation’s industrial strength, competitive edge, and economic prosperity;
 Whereas aircraft carriers are 4.5 acres of sovereign United States territory enabling the Nation to reduce its dependency on other nations while it pursues its national security interests;
 Whereas aircraft carriers enable the United States Armed Forces to carry out operations from international waters, avoiding the complications of securing fly-over rights and land-base rights from other nations;
 Whereas aircraft carriers are a modern, very mobile United States military base complete with airfield, hospital, and communications systems from which the United States can strike at its enemies;
 Whereas over 90 percent of world trade is moved by sea, including much of the world’s gas and oil supply, and aircraft carriers and their strike forces are constantly on patrol in vital regions of the world to keep shipping lanes open and protect the interests of the United States and its allies;
 Whereas there are more than 2,450 companies in 48 States and over 364 congressional districts, and more than 13,100 shipbuilders who proudly contribute to the construction and maintenance of these complex and technologically advanced ships;
 Whereas thousands of members of the United States Armed Forces have served the Nation aboard aircraft carriers in war, peace, and times of crisis;
 Whereas the Nation should formally recognize the significant contribution that the aircraft carrier has made and continues to make in the Nation’s defense, diplomacy, and generosity around the world; and
 Whereas when crisis occurs the first question that comes to everyone's lips is Where is the nearest carrier?: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of U.S. Navy Aircraft Carrier Month in honor of the role United States aircraft carriers have held for almost 90 years serving the Nation's interests in times of war and in times of peace, adapting to the immediate and ever-changing nature of the world;
 (2)pledges to celebrate aircraft carrier contributions and heritage in each district; and (3)encourages the people of the United States to celebrate the history of aircraft carriers in the United States and to always remember the vital role these vessels play in defending the Nation’s freedom.
			
